905 So. 2d 1036 (2005)
Lee HANSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-3493.
District Court of Appeal of Florida, Fifth District.
July 8, 2005.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges the statutory scheme that imposes burdens and restrictions upon him, such as registration and public notification, by virtue of his designation as a sexual predator. § 775.21, Fla. Stat. (2004). He argues that the statute violates his substantive due process rights under the United States and Florida Constitutions because the statute presumes that he is likely to repeat his crimes, a presumption that Appellant may not refute by contrary evidence. In rejecting Appellant's claim, we adopt the analysis of the court in Doe v. Moore, 410 F.3d 1337 (11th Cir.2005), which rejected a similar attack on Florida's statutory scheme requiring registration and public notification of persons designated as sexual offenders. § 943.0435, Fla. Stat. (2004).
AFFIRMED.
THOMPSON, PALMER and TORPY, JJ., concur.